Citation Nr: 1629792	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-31 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a right hip disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a left hip disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2004 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service for hypertension and bilateral knee, shoulder, and hip disorders.  Claims for service connection for high blood pressure and bilateral knee, shoulder, and hip disorders were received by VA in September 2008 (high blood pressure), December 2009 (bilateral knees and shoulders), and April 2010 (bilateral hips).

In March 2014, the Board, in pertinent part, remanded the issues on appeal for additional development.  As discussed in detail below, the Board is granting service connection for undiagnosed right and left knee joint pain and bilateral hip degenerative joint disease, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions with respect to these issues is rendered moot.  The Board is also remanding the issues of service connection for bilateral shoulder disorders and hypertension for additional development.

In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of service connection for bilateral shoulder disorders and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has current qualifying chronic disabilities characterized by symptoms of bilateral knee joint that have manifested to a compensable degree during a six month period since service.

3.  The Veteran has currently diagnosed bilateral hip degenerative joint disease.

4.  The Veteran experienced symptoms of bilateral hip pain during service.

5.  Symptoms of the current bilateral hip disabilities have been continuous since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right hip degenerative joint disease have been met.  38 U.S.C.A.	 §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left hip degenerative joint disease have been met.  38 U.S.C.A.	 §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for undiagnosed right and left knee joint pain and bilateral hip degenerative joint disease, constituting a full grant of the benefit sought on appeal; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to these issues.  The Board is also remanding the issues of service connection for bilateral shoulder disorders and hypertension for further development.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral hip degenerative joint disease.  See August 2014 VA examination report.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).    

Next, in this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosed bilateral knee disabilities and the bilateral knee joint pain cannot be a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply only to the bilateral hip disabilities and not to the claimed bilateral knee joint pain.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records and DD Form 214 reflects that the Veteran served in Southwest Asia from September 2005 to March 2006, and from January 2007 to November 2007; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service Connection for Right and Left Knee Disorders

The Veteran essentially contends that he experienced symptoms of bilateral knee pain during combat missions while serving as a machine gunner in the turret of a Humvee.  The Veteran reported that his knees would hurt from sitting in a turret for seven days straight on over 500 combat missions and he was instructed to take Tylenol and drink water to make the pain dissipate.  The Veteran contends that he has continued to experience bilateral knee joint pain since service separation.  See April 2013 written statement, April 2013 Board hearing transcript at 4, 9-10. 

In July 2006 and December 2007 post deployment health assessments, the Veteran endorsed swollen, stiff, or painful joints, and muscles aches.  A September 2008 VA treatment record notes that the Veteran reported persisting discomfort in both knees and a history of bilateral anterior knee pain since deployment in Iraq.  Upon physical examination, the Veteran's knees were noted as clinically normal with mildly tender patellar margins, no pain to patellar compression, and full range of motion.  

At the September 2008 VA examination, the Veteran reported that his knees become sore if he sits for more than 20 minutes and he has to stretch his knees to prevent tightness.  Upon physical examination, full range of motion without pain was noted in both knees.  The VA examiner noted that the Veteran had complaints of atraumatic generalized musculoskeletal bilateral knee pain with normal examination and that no further evaluation was indicated.

A December 2009 VA treatment record notes that the Veteran reported bilateral knee pain and that performing manual labor is difficult.  February 2013 private treatment records note that the Veteran exhibited less than normal muscle strength in the pelvis and lower extremity.  Additional subluxations were noted in the bilateral anterior knees.  The February 2013 private treatment records note diagnoses of myalgia and myositis, unspecified, and knee/leg sprain/strain.  

At the August 2014 VA examination, the Veteran reported constant bilateral knee pain with the right knee worse than the left.  The Veteran reported that the bilateral knee pain began in 2005 or 2006 and contended that it was related to prolonged sitting in a turret as a gunner during service.  The Veteran reported that the knee pain is aggravated by working out and prolonged sitting.  The VA examiner noted that the current knee x-rays and physical examination were normal except for the Veteran's subjective complaints of knee pain.

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

In Joyner v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Court of Appeals for Veterans Claims (Court) in its holding that pain alone was not a disability even as an undiagnosed illness.  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C.A. § 1117 makes clear that pain, such as joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.  As detailed above, the Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported bilateral knee pain.  The Veteran is competent to report any symptoms that come to him through the senses including painful limitation of motion and stiffness.

The evidence reflects symptoms of bilateral knee joint pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. § 4.71a (2015).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's symptoms of bilateral knee pain and resulting functional impairment do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported bilateral knee pain that makes sitting and walking difficult and that is increased with sitting or standing for long periods.  Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed bilateral knee joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A.	 § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         



Service Connection for Right and Left Hip Disorders

The Veteran essentially contends that he experienced symptoms of bilateral hip pain during combat missions while serving as a machine gunner in the turret of a Humvee.  The Veteran reported that his hips would hurt from sitting in a turret for seven days straight on over 500 combat missions and he was instructed to take Tylenol and drink water to make the pain dissipate.  The Veteran contends that he has continued to experience bilateral hip joint pain since service separation.  See April 2013 written statement, April 2013 Board hearing transcript at 4, 9-10. 

Initially, the August 2014 VA examiner opined that the Veteran's bilateral hip disabilities are less likely than not incurred in or caused by service.  The VA examiner opined that x-rays are suggestive of bilateral femoral acetabular dysplasia - a known developmental disorder in which the hip joint forms incorrectly during childhood resulting in abnormalities of the femoral head, acetabulum, or both - which can lead to osteoarthritis later in life.  The VA examiner opined that the Veteran's current hip disabilities are more likely due to the normal progression of a congenital developmental disorder.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

In Quirin v. Shinseki, the Court held that the presumption of soundness extended to congential "diseases."  22 Vet. App. 390, 394 (2009) (stating that the only prerequisite for application of the presumption of soundness is that the disease not be "noted" on entry examination).  

The September 2004 enlistment physical examination report notes that the Veteran's lower extremities were clinically normal.  No hip disorders were noted.  As any preexisting congenital hip disability was not "noted" at service entrance, clear and unmistakable evidence is required to demonstrate a hip disorder preexisted service.  See 38 U.S.C.A. § 1111.  

The August 2014 VA examination opined that the bilateral hip x-rays were suggestive of a congenital disorder, but did not opine that the Veteran did in fact have a congenital disorder or that a bilateral hip disorder clearly and unmistakably existed prior to active service.  As such, the Board accords this opinion low probative weight as it is a statement of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

Because a bilateral hip disability did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  As such, the Board will analyze the claim for service connection under direct and presumptive theories of service connection.  

The evidence of record demonstrates that the Veteran has current diagnosed bilateral hip degenerative joint disease.  See August 2014 VA examination report.

Next, the Board finds that the Veteran experienced in-service symptoms of bilateral hip pain.  In July 2006 and December 2007 post deployment health assessments, the Veteran endorsed swollen, stiff, or painful joints, and muscles aches.  Beyond these endorsements, the service treatment records are silent for any hip injury or any symptoms of in-service hip pain; however, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

In this case, the evidence of record reflects that the Veteran engaged in combat with enemy forces.  The Veteran's DD Form 214 reflects a military occupational specialty (MOS) of machine gunner and that the Veteran was awarded the Combat Action Ribbon (Iraq).  The Veteran has consistently reported that he experienced symptoms of bilateral hip pain during combat missions while in the turret of a Humvee.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also April 2013 written statement, April 2013 Board hearing transcript.  In light of this evidence, VA is prohibited from drawing an inference from silence in the service treatment records; therefore, based on the Veteran's competent and credible statements, the Board finds that the Veteran experienced symptoms of bilateral hip pain in service.  38 U.S.C.A.	 § 1154(b) (West 2014).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hip disabilities have been continuous since service.  The evidence of record demonstrates in-service symptoms of bilateral hip pain and the Veteran has consistently reported symptoms of bilateral hip pain that began during service and continued to worsen since service separation.  See e.g., April 2013 Board hearing transcript, August 2014 VA examination report.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that the symptoms of bilateral hip pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Board finds that the Veteran's reports of bilateral hip pain symptomatology since service separation, in the context of the demonstrated in-service bilateral hip symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hip disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's bilateral hip disorders continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous 

post-service bilateral hip symptoms, presumptive service connection for bilateral hip degenerative joint disease is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.


ORDER

Service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability is granted.

Service connection for right hip degenerative joint disease is granted.

Service connection for left hip degenerative joint disease is granted.


REMAND

Service Connection for Bilateral Shoulder Disorders

Pursuant to the March 2014 Board remand instructions, the Veteran was afforded a VA examination in August 2014 to assist in determining the nature and etiology of the claimed bilateral shoulder disorders.  A diagnosis of bilateral shoulder internal derangement was rendered.  The VA examiner opined that the currently diagnosed bilateral shoulder disabilities were less likely as not incurred in or caused by service because there was no documented evaluation or treatment for shoulder pain while the Veteran was in service, the Veteran denied shoulder pain on an August 2008 report of medical history in connection with service separation, and a December 2009 VA treatment record notes that the Veteran reported shoulder pain following manual labor at the family farm.

The Board finds that the August 2014 VA examination report is inadequate because it is based, at least in part, on the inaccurate factual predicate that the Veteran did not have symptoms of shoulder pain during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As discussed in detail in the March 2014 Board decision and remand, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Here, the evidence of record reflects that the Veteran engaged in combat with enemy forces.  The Veteran's DD Form 214 reflects a MOS of machine gunner and that the Veteran was awarded the Combat Action Ribbon (Iraq).  The Veteran has consistently reported that he experienced symptoms of shoulder pain during combat missions while in the turret of a Humvee.  See Bennet, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  In light of this evidence, VA is prohibited from drawing an inference from silence in the service treatment records; therefore, based on the Veteran's competent and credible statements, the Board finds that the Veteran experienced symptoms of shoulder pain in service.  38 U.S.C.A. § 1154(b).  This is an established fact that should be recognized as part of the history of the disability.

Further, to the extent that the August 2014 VA examiner indicated that a December 2009 VA treatment record reflected "complaint of . . . shoulder . . . pain following manual labor at the family farm," the Board finds that this is not an accurate representation of the Veteran's reports as noted on the treatment record.  The December 2009 VA treatment record notes that the Veteran reported pain in his shoulders and that "doing manual labor is difficult."  The Veteran did not report that the manual labor caused the shoulder pain but rather that the shoulder pain served as an impediment to performing manual labor.  See Reonal, 5 Vet. App. at 461.  

Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the bilateral shoulder disabilities.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  


Service Connection for Hypertension

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  The August 2014 VA examination report notes February 2014 VA treatment records reflecting elevated blood pressure readings.  These treatment records have not been associated with the claims file.  Further, VA treatment records dated after December 2009 have not been associated with the claims file.  As such, the Board finds that remand is necessary to attempt to obtain these records.    

Accordingly, the issues of service connection for bilateral shoulder disorders and hypertension are REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to bilateral shoulder disorders or hypertension, in particular those dated after December 2009.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the March 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current bilateral shoulder disabilities.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each current bilateral shoulder disorder was incurred in or caused by active service?  In answering the question, the VA examiner should accept as fact that the Veteran experienced symptoms of shoulder pain during combat missions while in the turret of a Humvee.

3.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


